DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-14 are pending in the application.

Claim Objections
Claims 1-14 are objected to because of the following.  Appropriate correction is required.
A).	Claim 1 recites “the vessel rim” without the necessary antecedent basis.  The suggestion is to choose the term “rim” or “vessel rim” and consistently use the chosen term throughout Claim 1 and its dependent claims.
B).	Claim 3 recites “an additive” and it is unclear how Claim 3’s additive is related to the already recited “additive” of Claim 1, upon which Claim 3 depends.  The suggestion is to amend Claim 3 to recite “the additive” to be consistent with Claim 1.
C).	Claim 4 recites “the hop additive” without the necessary antecedent basis.  The suggestion is to amend Claim 4 to recite “the additive” to be consistent with Claim 1, upon which Claim 4 ultimately depends. 
D).	Claim 6 recites “the assembly” without the necessary antecedent basis.  Claim 6 recites “the dry-hopping assembly” without the necessary antecedent basis.  The suggestion is to choose the term “beer dry-hopping assembly” or “dry-hopping assembly,” and consistently use the chosen term throughout Claim 6 and its dependent claims.
E).	Claim 6 recites “the rim of a vessel having a rim.”  “The rim” is without the necessary antecedent basis.  The suggestion is to amend Claim 6 to recite “[[the]] [a] rim of a vessel 
F).	Claim 9 recites, “A non-floating filter assembly . . . the filter assembly . . . ,” where “the filter assembly is without the necessary antecedent basis.  The suggestion is to choose 
G).	  Claim 9 recites “the filter bag” without the necessary antecedent basis.  The suggestion is to choose the term “elongated filter bag” or “filter bag,” and consistently use the chosen term throughout Claim 9 and its dependent claims.
H).	Claim 9 recites “the stays” without the necessary antecedent basis; “the hanging frame” without the necessary antecedent basis; and two different, and unrelated, “frames.”  The suggestion is to amend Claim 9 to recite:
Claim 9.  A non-floating filter assembly . . . comprising . . .
the outer frame comprising stays having a pair of elongated substantially vertical stays, an upper substantially horizontal stay, and a lower substantially horizontal stay, the stays arranged to 
the hanging frame comprising hanging frame members having a pair of substantially vertical hanging frame members, a substantially horizontal upper hanging frame member, and a substantially horizontal lower hanging frame member, the hanging frame members arranged to 

I).	Claim 9 recites “the tongue upper portion” without the necessary antecedent basis.  The suggestion is to amend Claim 9 to recite “the tongue’s upper portion.”
J).	Claim 9 recites “the substantially vertical hanging frame members” without the necessary antecedent basis.  The suggestion is to amend Claim 9 to recite “the pair of substantially vertical handing frame members.”
K).	Claim 11 recites “an additive” and it is unclear how Claim 11’s “additive” is related to the previously recited “additive” of Claim 9, upon which Claim 11 depends.  The suggestion is to amend Claim 11 to recite “[[an]] the additive.”
L).	Claim 14 recites “the filter assembly” without the necessary antecedent basis.  The suggestion is to choose the term “non-floating filter assembly” or “filter assembly” and consistently use the chosen term throughout Claim 14.
M).	Claim 14 recites “the filter bag” without the necessary antecedent basis.  The suggestion is to choose the term “elongated filter bag” or “filter bag” and consistently use the chosen term throughout Claim 14.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A).	Claim 1 recites, “A filter assembly for infusing an additive into a liquid contained in a vessel having a rim, the filter assembly comprising . . . .”  It is unclear from the body of the claim how the infusing functionality is met by the claimed structure, since the term “infusing,” or its derivatives or synonyms, do not appear in the body of the claim.  The suggestion is to amend the claim to recite:
Claim 1.  A filter assembly for infusing an additive into a liquid contained in a vessel having a rim, the filter assembly comprising . . .
the hanger adapted to grip the vessel rim to prevent flotation of the filter assembly, when the filter bag’s additive is submerged in the liquid to infuse the additive into the liquid.
(See Original Disclosure Page 2, lines 2-3 for support)

B).	Claim 6 recites, “A beer dry-hopping assembly . . . comprising . . . at least one elongated substantially vertical stay affixed to a side of the filter bag to prevent the filter bag from floating . . . .”  It is unclear how the at least one elongated substantially vertical stay 
Claim 6.  A beer dry-hopping assembly . . . comprising . . .
at least one elongated substantially vertical stay affixed to a side of the filter bag to prevent the filter bag from floating in beer during beer dry-hopping . . . .
(See Original Disclosure Page 6, lines 7-19, for support)
 
C).	Claim 9 recites, “A non-floating filter assembly for infusing an additive into a liquid contained in a vessel . . . comprising . . . .  It is unclear from the body of the claim how the infusing functionality is met by the claimed structure, since the term “infusing,” or its derivatives or synonyms, do not appear in the body of the claim.  The suggestion is to amend the claim to recite:
Claim 9.  A non-floating filter assembly for infusing an additive into a liquid contained in a vessel . . . comprising . . . .
wherein a notch . . . is adapted to grip the rim of the vessel so as to prevent flotation of the filter assembly, when the elongated filter bag’s additive is submerged in the liquid to infuse the additive into the liquid.
(See Original Disclosure Page 2, lines 2-3 for support)

D).	Claim 14 recites,
Claim 14.  A method . . . comprising the steps of . . . 
Filling the glass with beer;
Hanging the filter assembly on the glass, whereby the hanger grips the edge of the glass to prevent the filter assembly from floating; and,
Allowing the hop additive to infuse the beer until the desired flavor is achieved.

It is unclear how the hanger gripping the edge of the glass prevents the filter assembly from floating.  It is unclear how the hop additive infuses the beer until the desired flavor is achieved.  The suggestion is to amend the claim to recite:
Claim 14.  A method . . . comprising the steps of . . . 
Filling the glass with beer;
Hanging the filter assembly on the glass, whereby the hanger grips the edge of the glass to prevent the filter assembly from floating in the beer when present; and,
Allowing the hop additive to infuse the beer until the desired flavor is achieved when the elongated filter bag’s hop additive is submerged in the beer.
(See Original Disclosure Page 6, lines 7-19, and Page 2, lines 2-3, for support)


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 and 14 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Briggs (US-20120107455-A1, May 3, 2012).
The claims are directed to a device.  The claim language is in bold-faced type.
Regarding Claims 1-5 – Briggs discloses a filter assembly (“non-floating beverage infuser 10” with “suspension bag 30” which is “porous”, Figure 2C, [0031], and [0042]) for infusing (via “suspension bag 30”) an additive (“flavor and gassing additives A”) into a liquid (“beer”) contained in a vessel (“beer or pint glass G”) having a rim (“rim R”) (see Figure 2C and [0060]), the filter assembly comprising:
a filter bag (“suspension bag 30,” which is “porous”, see [0042]) for containing the additive (“flavor and gassing additives A”) as disclosed in Figure 2C and [0060], the filter bag having a front side and an opposing back side, since it is “square container” (see [0042]) (see Figure 2C);
at least one elongated substantially vertical stay (vertical stay is the elongated portion of “elongated member 12,” see Figures 1A, 2C, and [0060]) affixed along the length of the filter bag (“suspension bag 30”), as disclosed in Figure 2C and at [0047]; and,
a hanger (“elongated member 12” having “clamp 16”) affixed to the filter bag (“suspension bag 30”) for suspending the filter assembly (“non-floating beverage infuser 10”) on the vessel’s rim (“rim R” of vessel, i.e. “beer or pint glass G”) as disclosed in Figures 2C / , the hanger adapted to grip (via “clamp 16”) the vessel rim to prevent flotation of the filter assembly, since this is a “non-floating beverage infuser” (see Title).
Additional Disclosures Include:
Claim 2 – Briggs discloses the filter assembly of Claim 1, wherein the filter bag (“suspension bag 30”) is formed of a fine mesh material, i.e. “such as porous paper, felt, fiber, plastic, flexible film plastic, or the like, which is permeable to fluid . . . but retains beverage F flavor and gassing additives therein” (see [0042]), that allows passage of the liquid but not the additive.
Claim 3 – Briggs discloses the filter assembly of Claim 1, further comprising an additive (additives are “beverage F flavor and gassing additives therein,” see [0042]) sealed within the filter bag (“suspension bag 30”), i.e. sealed with a “heat seal” as disclosed in Figure 2C and at [0043].
Claim 4 –Briggs discloses the filter assembly of Claim 3, where in the hop additive is selected from the group consisting of fresh hops, dried hops, hop bracts, hop powder, hop pellets, hop flavoring agents, and effervescent mediums infused with hop-based flavoring agents, i.e. “flavor and gassing additives A” include “beverage F flavor and gassing additives therein, such as, fresh hops, dry hops, fruit essence, coffee essence, vanilla, chocolate, other flavor extracts and the like, whether pellets, granulated, mulched or powder additives, and also including carbonation tablets and the like or combinations thereof for flavoring or gassing a beverage F” (see [0042]).
Claim 5 – Briggs discloses the filter assembly of Claim 3, further comprising a closure (“opening or slot”) for sealing (via a “heat seal” disclosed in [0043]) the additive (“flavor and gassing additive A”) in a lower portion of the filter bag, when the filter bag’s “opening or slot” is located “in proximity to the top edge” of the filter bag, i.e. “suspension bag 30,” (see Figure 2C and [0045]).
The claims are directed to a device.
Regarding Claims 6-8 – Briggs discloses a beer dry-hopping assembly (“non-floating beverage infuser 10” with “suspension bag 30” which is “porous”, the beverage being “beer,” Figure 2C, [0031], [0042], and [0060]), the assembly comprising:
a filter bag (“suspension bag 30,” which is “porous”, see [0042]) having a front side and an opposing back side, since it is a “square container” (see [0042]) (see Figure 2C);
a hop additive contained within the filter bag, as disclosed in Figure 2C and at [0042], where the filter bag, i.e. “suspension bag 30,” is “capable of containing flavor and gassing additives A . . . such as, fresh hops, dry hops . . . other flavor extracts, and the like”;
at least one elongated substantially vertical stay (vertical stay is the elongated portion of “elongated member 12,” see Figures 2C/1A and [0060]) affixed to a side of the filter bag (“suspension bag 30”) as disclosed in Figure 2C and at [0047], to prevent the filter bag from floating, since the filter bag is part of the dry-hopping filter assembly (“non-floating beverage infuser 10”), which is a “non-floating beverage infuser” (see Title); and,
a hanging frame (“elongated member 12” having “clamp 16”) affixed to a side of the filter bag (“suspension bag 30”) for suspending the dry-hopping assembly (“non-floating beverage infuser 10”) on the rim of a vessel (“beer or pint glass G”) having a rim (“rim R”) as disclosed in Figures 2C/1A, the hanging frame adapted to grip (via “clamp 16”) the rim, as disclosed in Figures 2C/1A.
Additional Disclosures Include:
Claim 7 – Briggs discloses the beer dry-hopping assembly of Claim 6, wherein the hop additive (hop additive is “flavor and gassing additives A . . . such as, fresh hops, dry hops . . . other flavor extracts, and the like,” see Figure 2C and [0042]) is sealed within a lower portion of the filter bag (“suspension bag 30”), i.e. sealed with a “heat seal” as disclosed in Figure 2C and at [0043], and at a lower portion of the filter bag, when the filter bag’s “opening or slot” is located “in proximity to the top edge” of the filter bag, i.e. “suspension bag 30,” (see Figure 2C and [0045]).
Claim 8 – Briggs discloses the beer dry-hopping assembly of Claim 6, wherein the hop additive is selected from the group consisting of fresh hops, dried hops, hop bracts, hop powder, hop pellets, hop flavoring agents, and effervescent mediums infused with hop-based flavoring agents, i.e. “flavor and gassing additives A” include “beverage F flavor and gassing additives therein, such as, fresh hops, dry hops, fruit essence, coffee essence, vanilla, chocolate, other flavor extracts and the like, whether pellets, granulated, mulched or powder additives, and also including carbonation tablets and the like or combinations thereof for flavoring or gassing a beverage F” (see [0042]).
The claim is directed to a method.
Regarding Claim 14 – Briggs discloses a method for dry-hopping beer in a glass (“beer or pint glass G”) immediately prior to consumption using a non-floating filter assembly (“non-floating beverage infuser 10” with “suspension bag 30” which is “porous” see [0042]), as disclosed in Figure 2C, [0031], [0042], and [0060],
the filter assembly (“non-floating beverage infuser 10” with “suspension bag 30” which is “porous” see [0042]) comprising an elongated filter bag (“suspension bag 30,” the bag elongated along the two “U-shape” edges during formation, see [0043]) containing a hop additive (“flavor and gassing additives A” include “beverage F flavor and gassing additives therein, such as, fresh hops, dry hops, fruit essence, coffee essence, vanilla, chocolate, other flavor extracts and the like, whether pellets, granulated, mulched or powder additives, and also including carbonation tablets and the like or combinations thereof for flavoring or gassing a beverage F,” see [0042]), at least one substantially vertical stay (vertical stay is the elongated portion of “elongated member 12,” see Figures 2C/1A and [0060]) affixed to the filter bag (“suspension bag 30”) as disclosed in Figure 2C and at [0047], and a hanger (“elongated member 12” having “clamp 16”) affixed to the filter bag as disclosed in Figure 2C and at [0047], and the hanger adapted to grip (via “clamp 16”) the edge of the glass (“beer or pint glass G”) as disclosed in Figures 2C/1A,
the method comprising the steps of:
Filling the glass with beer, as disclosed in Figure 2C and at [0060], lines 1-4;
Hanging the filter assembly on the glass as disclosed in Figure 2C, whereby the hanger grips (via the “clamp 16”) the edge of the glass to prevent the filter assembly from floating as disclosed in Figures 2C/1A and at [0060], i.e. “Upward flotation force FG pulls or lifts suspension bag 30 (the disclosed elongated filter bag containing hop additive) toward fluid line FL creating the necessity of rigid clamp 16 to counter flotation force FG produced by flavor and gassing additives A,” in order to keep “suspension bag 30 in deep submersion below fluid line FG of beverage F” during infusion; and,
Allowing the hop additive to infuse the beer until the desired flavor is achieved is disclosed in Figure 3 and [0032], step 335, “GASSING AND/OR FLAVORING THE BEVERAGE.” 

Claims 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vangedal-Nielsen (WO-9523100-A1, Aug. 31, 1995, 27 pages).
The disclosed non-floating filter assembly is Figure 4 below, having an “open” filter bag (the disclosed elongated filter bag), or annotated Figure 4 below, having “a filter bag with a closed extraction chamber,” (see Figure 4 and annotated Figure 4 below, and Page 11, lines 10-27).  The disclosed non-floating filter assembly is used, as shown in Figure 12 below, for the similar non-floating filter assembly in Figure 2 (see Page 8, lines 26-27).

    PNG
    media_image1.png
    1368
    934
    media_image1.png
    Greyscale

The disclosed non-floating filter assembly, in Figure 4 and annotated Figure 4 above, is constructed as follows (see Page 2, line 16, to Page 7, line 18).
The disposable filter bag (the disclosed non-floating filter assembly) . . . may be produced from two sheets of material joined together for producing of the extraction chamber (the disclosed filter bag) . . . . the extraction chamber being either totally closed around a suitable quantity of extractable material (the disclosed additive) or being upwardly open for later filling by an extractable material to be chosen by the user.  (See Page 3, lines 8-15)

. . . . A heat sealable paper material is presently preferred. . . . (See Page 3, line 17, to Page 4, line 2)

The material sheets used must be characterized by being able to substantially retaining the extractable material in the extraction chamber, but being able to allow the liquid used for the extraction to pass to such an extent that the desired extraction (the disclosed infusion) can take place. . . . (See Page 4, line 4-21)

For joining the material sheets any suitable joining technique may be utilized, such as . . . heat sealing . . . . (See Page 4, lines 23-29)

The disposable filter bag (the disclosed non-floating filter assembly) according to the present invention comprises an upper part constituting a holder component (the disclosed outer frame and hanging frame of Figure 4 and annotated Figure 4 above) and a lower part constituting an extraction chamber (the disclosed filter bag of Figure 4 and annotated Figure 4 above) for containing the material to be extracted (the disclosed additive). The upper part and the lower part are integrally made and are connected to each other in an area around a common central axis of the holder component and of the extraction chamber. On each side of the central axis, the holder component is provided with a suspension means.  Each of these suspension means comprises a suspension area intended to rest on the rim of the extraction container (the disclosed rim of the vessel in Figure 12 above). These suspensions areas are designed in a manner enabling them to receive edges of different dimensions. This suspension by means of two suspension means, one of each side of the central axis and each being provided with a suspension area designed in a way enabling them to receive container rims of different dimensions, causes the disposable filter bag according to the present invention to rest safely on the rim of e.g. cups and mugs of different designs during the extraction (the disclosed infusion). . . . (See Page 4, line 31, to Page 5, line 15)

The suspension means will typically be produced by means of cuts or weakening lines made in the bag material, the cut or weakening lines being produced simultaneously with the bag being cut from continuously conveyed and joined material sheets. . . . (See Page 5, line 17, to Page 6, line 12)

The suspension means may also extend from the upper part of the bag and to the end of the lower edge on both sides of the extraction chamber.  Finally, the suspension means may be connected to each other for the formation of a loop (as disclosed in Figure 4 and annotated Figure 4 above). . . . (See Page 6, lines 14-31)

In the above description, the disposable filter bag according to the present invention is described with special reference to a simple bag produced by joining two material sheets together. The disposable filter bag according to the present invention may, however, be produced as a so-called twofold bag. . . . A disposable filter bag (the disclosed non-floating filter assembly) according to the present invention and produced as a twofold bag is produced correspondingly by means of a hose filled up with material to be extracted, but after bending of the hose, the two ends of the hose are joined together for the formation of an upper part consisting of four layers and constituting a holder component as described above. 

Also in other embodiments of the disposable filter bag (the disclosed outer frame and hanging frame in Figure 4) according to the present invention, the holder component may be made more rigid by adding one further material sheet. The holder component may also be made more rigid by embossing of a suitable pattern, e.g. by embossing of slots or ribs for strengthening in the desired direction.  (See Page 7, lines 14-18)

(See Figures 4 and 12, and Page 2, line 16, to Page 7, line 18)

Regarding Claims 9-11 – Vangedal-Nielsen discloses a non-floating filter assembly (the non-floating filter assembly is Figure 4 and annotated Figure 4 above, disclosed as “non-floating” during use, see Figure 12 above, and Page 6, line 33, to Page 7, line 18, and sentence spanning Pages 9-10, for the non-floating filter assembly, i.e. disposable filter bag, for being rigid and, thus, non-floating) for infusing an additive (“material to be extracted,” see Abstract) into a liquid (liquid of “extraction drinks,” see Abstract) contained in a vessel having a rim (see Figure 12 above), the filter assembly comprising:
an elongated filter bag (extraction chamber 5) for containing the additive (“materials to be extracted,” see Abstract), the filter bag having a front side and an opposing back side, as disclosed in Figure 12 above, and also as disclosed by its construction method, where the elongated filter bag, i.e. extraction chamber 5, is the permeable part of “a simple bag” joined at its four edges to form a frame, or the permeable part of “a twofold bag” joined at its four edges to form a frame – after which cuttings or weakening lines 13 are made in the frame to form the non-floating filter assembly, i.e. disposable filter bag, disclosed in Figure 4 and annotated Figure 4 above (see above paragraph where the construction method is detailed by Vangedal-Nielsen);
an outer frame (see annotated Figure 4 above) affixed to the back side of the filter bag (extraction chamber 5) for providing rigidity to the filter bag, the outer frame affixed to the back side of the filter bag because the outer frame is formed of the same two material sheets of “a simple bag” (or the same four material sheets of “a twofold bag”), given the construction method of the non-floating filter assembly, where two material sheets form “a simple bag,” which is joined at its four edges to form a frame and the non-joined portion forms the permeable filter bag, or four material sheets form “a twofold bag,” which is joined at its four edges to form a frame and the non-joined portion forms the permeable ,
the outer frame (see annotated Figure 4 above) comprising a pair of elongated substantially vertical stays, an upper substantially horizontal stay, and a lower substantially horizontal stay, the stays arranged to form a frame defining a first open space (first open space within the outer frame), as disclosed in annotated Figure 4 above;
a hanging frame (see annotated Figure 4 above) formed within the first open space (first open space within the outer frame) as disclosed in annotated Figure 4 above, the hanging frame comprising a pair of substantially vertical hanging frame members, a substantially horizontal upper hanging frame member, and a substantially horizontal lower hanging frame member, the hanging frame members arranged to form a frame defining a second open space (second open space within the hanging frame), as disclosed in annotated Figure 4 above;
a tongue (see annotated Figure 4 above) formed within the second open space (second opening space within the hanging frame), the tongue having a lower portion affixed to the filter bag (extraction chamber 5), and an upper portion contiguous with the substantially horizontal upper hanging frame member of the hanging frame, as disclosed in annotated Figure 4 above,
wherein a notch (see annotated Figure 4 above) formed by the tongue (see annotated Figure 4 above) upper portion and the substantially vertical hanging frame members of the outer frame (see annotated Figure 4 above) is adapted to grip the rim of the vessel, as disclosed in Figure 12 above for the notch at suspension area 9, so as to prevent flotation of the filter assembly, where the filter assembly is the non-floating filter assembly, i.e. “disposable filter bag,” disclosed in Figure 4 and annotated Figure 4 above, where “non-floating” is disclosed during use, i.e. see Figure 12 above, and “non-floating” is disclosed at Page 6, line 33, to Page 7, line 18, and at sentence spanning Pages 9-10, because the non-floating filter assembly, i.e. “disposable filter bag,” is rigid and, thus, non-floating).
Additional Disclosures Include:
Claim 10 – Vangedal-Nielsen discloses the non-floating filter assembly of Claim 9, wherein the outer frame, the hanging frame and the tongue are die-cut from a single piece of sheet-like material, since the single piece of sheet-like material disclosed in Figure 4 and annotated Figure 4, is die-cut at cutting or weakening lines 13 disclosed in annotated Figure 4 above, to form suspension means 8 (see Page 5, lines 17-27).
Claim 11 – Vangedal-Nielsen discloses the non-floating filter assembly of Claim 9, further comprising an additive sealed within a lower portion of the filter bag when the elongated filter bag disclosed in Figure 4 above, is filled with additive (see Page 11, lines 10-15) and is joined, i.e. sealed (see Page 4, lines 23-29), as disclosed in annotated Figure 4 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Vangedal-Nielsen as applied to Claim 11 above, in further view of Briggs.
Regarding Claims 12-13 – Vangedal-Nielsen discloses the non-floating filter assembly of Claim 11, but does not explicitly disclose the liquid is beer wherein the additive is selected from the group consisting of fresh hops, dried hops, hop bracts, hop powder, hop pellets, hop flavoring agents, and effervescent mediums infused with hop-based flavoring agents.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the liquid beverage being infused with an appropriate additive to be either tea (see Vangedal-Nielsen, Title) (see Briggs Figure 2A, [0058], lines 1-8, the non-floating filter assembly is non-floating beverage infuser 10) or beer (see Briggs Figure 2C, [0060], lines 1-4), and when the liquid beverage is beer,
the additive is selected from the group consisting of fresh hops, dried hops, hop bracts, hop powder, hop pellets, hop flavoring agents, and effervescent mediums infused with hop-based flavoring agents,

as taught by Briggs (see Briggs [0042]), since: 
1).	Vangedal-Nielsen clearly envisions liquid beverages beyond the example of tea when Vangedal-Nielsen states, in the Title, with emphasis added, “Disposable filter bag (the disclosed non-floating filter assembly) for the preparation of extraction drinks (infused drinks) such as tea”; and
2).	Briggs states, that either tea or beer, may be the liquid beverage being infused with an appropriate additive using a non-floating filter assembly (see Briggs Figures 2A, 2C, [0058], lines 1-8, and [0060], lines 1-4, where the non-floating filter assembly is non-floating beverage infuser 10).
3).	Moreover, this is an example of using a known technique (infuse a liquid beverage with an appropriate additive using the disclosed non-floating filter assembly) to improve similar methods (infuse tea with appropriate additives; infuse beer with appropriate additives) in the same way (the tea or beer is infused with its appropriate additive using the disclosed non-floating filter assembly).
Additional Disclosures Include:
Claim 13 – Vangedal-Nielsen, in view of Briggs, disclose the non-floating filter assembly of Claim 12, wherein the filter assembly (“disposable filter bag”) comprises a single-use disposable unit (see Vangedal-Nielsen Title).

Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENISE R ANDERSON whose telephone number is 571-270-3166. The examiner can normally be reached Monday – Thursday, 8:00 am – 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.R.A./Examiner, Art Unit 1779                                                                                                                                                                                                        1/19/2022

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779